 1
 2
 3
 4
 5
 6                           IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
     Michael Rennie Carter,                            No. CV17-4105 PHX DGC (MHB)
 9
                             Petitioner,               ORDER
10
11   vs.

12   Charles Ryan, et al.,

13                           Respondents.

14
15          Petitioner Michael Rennie Carter has filed a petition for writ of habeas corpus
16   pursuant to 28 U.S.C. § 2254. Doc. 1. United States Magistrate Michelle H. Burns has
17   issued a report and recommendation (“R&R”) recommending that the petition be denied
18   and dismissed with prejudice. Doc. 22. No objection has been filed, which relieves the
19   Court of its obligation to review the R&R. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
20   72(b)(3); Thomas v. Arn, 474 U.S. 140, 149 (1985); United States v. Reyna-Tapia, 328
21   F.3d 1114, 1121 (9th Cir. 2003). The Court will accept the R&R and deny the petition.
22          IT IS ORDERED:
23          1.     The R&R (Doc. 22) is accepted.
24          2.     The petition for writ of habeas corpus (Doc. 1) is denied and dismissed
25                 with prejudice.
26          3.     A certificate of appealability and leave to proceed in forma pauperis on
27                 appeal are denied.
28          4.     Plaintiff’s motion for certificate of appealability (Doc. 19) is denied.
 1   5.    The Clerk is directed to terminate this action.
 2   Dated this 1st day of October, 2019.
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                            -2-
